December 11, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           ANITA LAVEN, Appellant

NO. 14-13-00440-CV                      V.

THBN, LLC AND SEAN ARNOLD, INDIVIDUALLY AND AS TRUSTEE OF
THE ANITA R. LAVEN 20334 DESERT WILLOW LAND TRUST, Appellees
               ________________________________

       This cause, an appeal from the judgment in favor of appellees, THBN, LLC
and Sean Arnold, Individually and as Trustee of The Anita R. Laven 20334 Desert
Willow Land Trust, signed March 6, 2013, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellant, Anita Laven, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.